DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In view of the appeal brief filed on July 14,2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments with respect to Claims 22, 23, 1, 10, 8, 18, 19, 21, 24 and 7 as original or amended are persuasive but have new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
The following are the arguments from the applicant appeal brief with the answer or counter-arguments from the examiner: 
	I. Claim 22:
	Applicant continues to argue that neither Massagli (US 3,643,306) nor Ohashi (US 4,292,369) remotely suggest any method for producing a frame member of a window or door and points out that the terms “window” and door” do not appear anywhere in either Massagli nor Ohashi. Applicant further points out that the structural limitations do in fact affect the method in a manipulative sense as the structural limitations do directly and specifically impact the manner in which the frame member of a window or door is produced – Appeal brief pp. 18-19.
	Examiner maintains that Massagli discloses a method for producing sandwiched sheet metal rigid plastic foam panels (abs), which could be used as a window or door frame member (Col. ll.  4-8). Notably, the claims recite a frame member not a frame and therefore, this is met by a continuous panel, as taught by Massagli. Moreover, the secondary reference, Ohashi (US 4,292,369), teaches a core laminate material used in building construction (abs) and is used as an improvement in building material such as ceiling material, wall material and others (Col. 1 ll. 24-29). 
	Examiner does not accept the argument that because the words “ windows and frame members” are not explicitly stated, that these then become excluded products from the production of the “sandwiched sheet metal rigid plastic foam panels” of Massagli or the “building materials” of Ohashi. Thus, applicant is claiming the mere use of a particular structure for windows and doors in the method, Ex parte Pfeiffer, 135 USPQ 31.
	Note: these above arguments apply also to the other independent claims 1, 18 and 23.
 	Additionally, applicant argues that the calibration tube recited in claim 22 is not remotely disclosed, taught or suggested by either Massagli or Ohashi. Applicant focuses on the belts of Massagli as not being analogous to the calibration tube of the instant invention Appeal brief pp. 24-26 .
	Examiner asserts that the calibration tube, while involving the use of the belts of Massagli, is defined by the upper and lower plates of Massagli (Fig. 6 Col. 6 ll. 63- 66 injected plastic-foaming reactants...expand while the shell is confined to the limits defined by the belts and the upper plate – 110 and lower plate – 111). Specifically, in response to applicant’s argument that the two continuous belts that move relative to two other components (the plates) do not disclose the claimed calibration tube, it appears now that applicant is arguing that the calibration tube is a specific rigid structure in order to meet the recitation in the claim of ...”moving the frame shell in and relative to a calibration tube until the foaming material has set....”  where the specification states that the calibration tube may have an internal shape that corresponds to the desired shape of the frame shell (instant case paragraph [0011]). 
	Examiner further argues that this is met by the calibration tube of Massagli where the expanding foam forces the wide sides of the metal tubular envelope so tightly against belts – 76 and 77 that it is drawn by the moving belts through the entire expansion confining apparatus without slippage ....over fixed forming plates – 110 and 111 (Fig. 6 Col. 6 l. 74-Col 7. l 3). See Fig. 6 below:
				
    PNG
    media_image1.png
    786
    383
    media_image1.png
    Greyscale

 	
	Applicant also argues that the alleged calibration tube of Massagli does not prevent the deformation of the frame shell required by Claim 22. Instead Massagli teaches belts formed from an elastomeric material which necessarily allows for deformation of any element alleged to correspond to the claimed frame shell – see Col. 5 ll. 31-41 and Col. 6 l. 74-Col. 7 l. 8)  – Appeal brief p. 32.                                                                                                                               	Examiner answers that Massagli discloses that the calibration tube appears to prevent the deformation of the frame shell: “...confining apparatus and is received between belts – 76 and – 77. The injected plastic-foaming reactants, having entered the tubular shell expand while the shell is confined to the limits defined by the belts and the upper plate – 110 and lower plate – 111 shown in FIG. 6 the first plate receives the groove and the second plate receives the tongue of the panel, these plates serve to prevent the narrow opposed sides of the panel from deforming...” (Col. 6 ll. 62-69). 

 	Applicant further argues the following regarding claim 22:
	That the combination of Massagli and Ohashi does not teach, disclose or suggest:
	1. after introducing the foaming material into the frame shell, closing the opening of the frame shell to form the frame shell in a first configuration.
	2. that the sheet of metal be roll-formed into a frame shell having a predetermined profile and subsequently introducing a foaming material into the frame shell through the opening in the frame shell that has been formed from the sheet of metal i.e. the sheet of metal is roll-formed into a frame shell having the predetermined profile 
	As to points 1 & 2 above, only after the sheet of metal has been roll-formed into the frame shell having the predetermined profile, is the foaming material introduced into the frame shell having the predetermined profile as the frame shell is not formed until the rollforming processes has been completed.
	3.  subsequent to forming the frame shell in the first configuration, moving the frame shell in and relative to a calibration tube until the foaming material has set wherein the sheet of metal has a thickness of 0.25 mm or less.
 	Examiner is persuaded by these arguments such that new grounds of references are provided below.

 	II. Claim 23
	The applicant and examiner arguments for the limitations of claim 22 which are identical to certain claim 23 limitations are applied to these claim 23 limitations – see above regarding “window and door” and calibration tube arguments. The arguments persuasive to the examiner in claim 22 apply to claim 23 as well. 
	Additional claim 23 argument pertains to pulling the frame shell through a calibration tube: 
	Applicant argues that Massagli does not remotely disclose continuously pulling a frame shell through a calibration tube because this step requires the frame shell to move relative to the calibration tube. The belts are the only elements that can or do draw the seamed panel portion into the confining apparatus. Further these belts move with (not relative to) the component alleged to be the claimed frame shell See Col. 6 l. 74-Col. 7 l. 4). Appeal brief pp. 35-38.
	Examiner counter-argues that claim 23 which recites: “...continuously pulling the
frame shell through a calibration tube during a setting time of the foaming material...” appears to be met in Massagli (Col. 6 l. 74-Col. 7 l. 4; Col. 7, ll. 58-60) such that that the frame shell is continuously pulled through the calibration tube. As stated above, (p. 4) the calibration tube, while involving the use of the belts of Massagli, is defined by the upper and lower plates of Massagli (Fig. 6 Col. 6 ll. 63- 66 injected plastic-foaming reactants...expand while the shell is confined to the limits defined by the belts and the upper plate – 110 and lower plate – 111). 
 
III. Claim 1
	Applicant states that claim 1 is similar to claim 22 and all arguments regarding the deficiencies of the proposed combination to satisfy this limitation presented with claim 22 are directly applicable to claim 1. Appeal brief pp.38-40.
	Examiner, therefore, applies the counter-arguments for the limitations of claim 22 to the claim 1  limitation arguments including the calibration tube discussion. 
	The arguments persuasive to the examiner in claim 22 apply to claim 1 as well. 

IV. Claim 10
	This claim is dependent on claim 1 and requires that the frame shell be composed of two or more frame shell parts. 
	Applicant argues that Massagli does not disclose this as examiner refers to the belts and not to frame shells. Appeal brief p. 41.
	Examiner counters that these belts are used to align the two or more frame shell parts (Col. 8 ll. 19-24 – however, the foam continues to expand after all voids are filled and this generates pressures that if not confined by the belts and sides of the expansion confining apparatus would be sufficient to rupture the metal skin of the tubular container, particularly at the rolled seam joining the two locking sides. These two locking sides correlate to the frame shells of Massagli.

V. Claim 8
	This claim is dependent on claim 1 and requires introducing the foam material through an opening extending along the length of the frame shell while the frame shell is continuously moving  
	Applicant argues that Massagli does not meet this limitation because at least a portion component is being positioned in the calibration tube while a portion is outside being still formed to have an opening and cannot satisfy the features of a predetermined profile and prior to arranging the frame still in the calibration tube. Appeal brief pp. 41-42/
	This argument is persuasive and will be addressed under new grounds of rejection. 

VI. Claim 5 
	This claim is dependent on claim 1 and requires the pulling the frame shell through the calibration tube during a setting time during which the foam material sets. Appeal brief pp. 42-43. 
	Applicant argument is similar to the Claim 23 argument above and examiner answers as per that argument See p. 7 above.

VII. Claim 18
	Applicant states that the discussion of claim 22 applies to claim 18 in that Massagli does not remotely disclose continuously pulling frame shell through a calibration tube because this step requires the frame shell to move relative to the calibration tube.  
	Examiner states that all arguments regarding the deficiencies of the proposed combination to satisfy this limitation presented with claim 22 are directly applicable to claim 18. 

VIII. Claim 19
	This claim is dependent on claim 18 and requires moving the frame shell in and relative to the calibration tube during a setting time of the foaming material. 
	Applicant argues that Massagli does not meet this limitation because the belts of Massagli move with the component alleged to correspond to the claimed frame shell. Appeal brief pp. 45-46. 
	Examiner maintains that the frame shell does move relative to the calibration tube (Col. 7 ll. 1-4 through the entire expansion confining apparatus without slippage  even though the tongue and groove sides of the panel (component) are sliding over fixed forming plates ...)

IX. Claim 21
	This claim is dependent on claim 18 and requires the frame shell continuously pulled through the calibration tube during the setting time of the foaming material 
	Applicant argues the same as in claim 19 in that Massagli does not meet this because the belts of Massagli move with the component alleged to correspond to the claimed frame shell. Appeal brief p. 46.  
	Examiner maintains that the frame shell does move relative to the calibration tube (Col. 7 ll. 1-4 through the entire expansion confining apparatus without slippage  even though the tongue and groove sides of the panel (component) are sliding over fixed forming plates ...)

X. Claim 9
	This claim is dependent on claim 1 and requires closing the opening of the frame shell prior to arranging the frame shell in the calibration tube. 
	Applicant argues that Massagli is continuously closing the opening of the component to be the claimed frame shell while a portion of the component is already in the calibration tube. 
	This argument is persuasive and will be addressed under new grounds of rejection. 

XI. Claim 24
	This claim is dependent on claim 23 and further requires that the calibration tube prevents expansion of the foaming material from deforming the frame shell. 
	
	As stated regarding claim 22 above (p.5), Applicant argues that the alleged calibration tube of Massagli does not prevent the deformation of the frame shell required by Claim 22. Instead Massagli teaches belts formed from an elastomeric material which necessarily allows for deformation of any element alleged to correspond to the claimed frame shell – see Col. 5 ll. 31-41 and Col. 6 l. 74-Col. 7 l. 8)  – Appeal brief p. 47-48.
	As stated above, Examiner answers that Massagli discloses that the calibration tube appears to prevent the deformation of the frame shell: “...confining apparatus and is received between belts – 76 and – 77. The injected plastic-foaming reactants, having entered the tubular shell expand while the shell is confined to the limits defined by the belts and the upper plate – 110 and lower plate – 111 shown in FIG. 6 the first plate receives the groove and the second plate receives the tongue of the panel, these plates serve to prevent the narrow opposed sides of the panel from deforming...” (Col. 6 ll. 62-69). 

XII. Claim 7
	This claim is dependent on claim 1 and further requires the step of wrapping an exterior of the frame shell with a second strength imparting layer.
	Applicant states that Ohashi does not disclose the claimed frame shell but instead discloses a layered laminate with layers piled or laid on each other. 
	This argument is persuasive and will be addressed under new grounds of rejection. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Schaerer (US 3,634,565) both of record.
Regarding Claim 1, Massagli discloses a method of producing sandwiched sheet metal rigid plastic foam panels (abs), which could be used as a window or door frame member, whereby the method comprises the steps of:
 - providing a sheet of metal (7:49-51),
 - rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …),
 - introducing a foaming material into the frame shell (2:27-34), and
subsequent to introducing the foaming material, arranging the frame shell in a calibration tube until the foam material has set (2:49-52 The seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure.) wherein the calibration tube prevents expansion of the foaming material from deforming the frame shell (Figs. 5, 6, 7  2:52-56; 6:59-69; upper plate – 110 and lower plate – 111) and at least a longitudinally extending section of the frame shell (Figs. 1, 2 3:47-50 longitudinal supporting framework – 10)  completely surrounds the foaming material (Fig. 9 7:66-70…a longitudinally extending seam for the entire length of panel produced; 6:36-38 panel – 79).
However, Massagli does not disclose that the sheet of metal has a thickness of 0.25 mm.
Schaerer teaches a method for the continuous manufacture of foamed plastic profiles or sections (panels) of a thermoreactive resin with a thermoplastic or metallic sheet (carrier web or foil whereby there is an opening Fig. 2, 3 Col. 2: ll. 63-66 the folded web – 5 is drawn into the carrier the section – 1 the top of which is open). This carrier metallic web or foil (Col. 4: l. 5) are roll formed (Fig. 3 Col. 3: ll. 40-46).
Schaerer further discloses that these metallic sheets (foils) can have thickness ranges of up to 1 mm, preferably 0.1 to 0.8 mm thickness (Col. 4: ll. 9-12).
It would have been obvious to one with ordinary skill in the art to combine Massagli with Schaerer whereby a method for producing a frame member comprising the steps of providing the steps of providing a sheet of metal, rollforming the sheet of metal into a frame having a predetermined profile and introducing a foaming material into the frame shell would also add that the sheet of metal has a thickness of .25 mm or less. 
One with ordinary skill in the art would combine Schaerer with Massagli whereby the sheet of metal has this thickness so that it could be printed, embossed, laminated, pigmented or lined (4: 9-12).

Regarding Claim 5, the combination of Massagli and Schaerer disclose all the limitations of Claim 1 and Massagli further discloses the step of pulling the frame shell through the calibration tube during a setting time (2:49-52 seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure…) during which the foam material sets (8:74-9:1 … expanding plastic foam remains in the confining apparatus until the plastic foam has completed its expansion phase and the foam in the panel has started to cure…).   

Regarding Claim 6, the combination of Massagli and Schaerer disclose all the limitations of Claim 5 but are silent as to the length of setting time. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the setting time to be less than 2 minutes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One with ordinary skill in the art would be motivated to find the optimum or workable range because, when the reaction is rapid, it is preferred to introduce the reactants separate into the panel and allow these reactants to mix and react at a position adjoining the discharge point to avoid causing the reacting ingredients from traveling through a long conduit and prevents possible blocking of the discharge due to accumulated layers of reacted or partially reacted foam adhering to the wall of the conduit (Fig. 7 7:16-25 discharge point – 109).

Regarding Claim 7, the combination of Massagli and Schaerer disclose all the limitations of Claim 1, and Schaerer discloses in one embodiment a step of wrapping an exterior of the frame shell with a second strength imparting layer (4:25-35).

Regarding Claim 8, the combination of Massagli and Schaerer disclose all the limitations of Claim 1 and Schaerer further discloses that the foam material is introduced through an opening extending along the length of the frame shell while the frame shell is continuously moving (Figs. 3-5 3: ll 12-24 ...carrier – 1 are reaching the mixing head – 8 ...cover flap - ...is lifted ...to let the reactive resin mixture flow out into the inside...thereafter the carrier foil and carrier section are moving forward into the position of Fig. 5...). See figure below:
		
    PNG
    media_image2.png
    1031
    971
    media_image2.png
    Greyscale


Regarding Claim 9, the combination of Massagli and Schaerer disclose all the limitations of Claim 1 and Schaerer further discloses that after the step of introducing the foam material and prior to arranging the frame shell in the calibration tube (Figs. 3-5 .3: ll 15-19 cover flap – 9 of the carrier foil is lifted by the nozzle ...to let the reactive resin mixture flow out into the inside of the carrier foil...), closing the opening and wherein the closing is performed by  - overlapping the metal ends of the frame shell (Fig. 5 5: ll. 24-27 prefolded flap – 10 of the foil ...in which the flap – 11 is brought to overlap the flap – 10 and both flaps are pressed together ....) See figures above. 

	Regarding Claim 10, the combination of Massagli and Schaerer disclose all the limitations of Claim 1 and Massagli further discloses wherein the frame shell is composed of two or more frame shell parts (Figs. 2, 5 3:60-61 …align both belts of the expansion confining apparatus; Col. 5:ll.46-50 belts – 76 and 77 and  Col. 8 ll. 19-24 - The foam continues to expand after all voids are filled and this generates pressures that if not confined by the belts and sides of the expansion confining apparatus would be sufficient to rupture the metal skin of the tubular container, particularly at the rolled seam joining the two locking sides.

Claim(s) 2-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Massagli (US 3,643,306) and Schaerer (US 3,643,565) as applied to Claim 1 above, and further in view of Ohashi (US 4,292,369), all of record.
Regarding Claim 2, the combination of Massagli and Schaerer disclose all the limitations of Claim 1, however, their methods do not disclose that the foaming material is a rigid foam-forming polyurethane reaction mixture with the composition comprising isocyanate and polyol, which upon reaction with each other creates a foam which expands within the laminate shell (4:6-8). 
Ohashi discloses fireproof laminates that are used as building materials including panels that have embodiments of methods (1: 36-49; 2: 35-41) using polyurethane foam as a core material (abstract) with aluminum foil as a surface material (2:17-19). with the composition comprising isocyanate and polyol, which upon reaction with each other creates a foam which expands within the laminate shell (4:6-8).
It would have been obvious to one with ordinary skill in the art to use a composition comprising isocyanate and polyol reactants which upon reaction with each other form a polyurethane foam core material with aluminum foil as a surface material 	because it is obvious that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 § I. B). 
In this case, Ohashi is a prior art that uses a foam composition comprising isocyanates and polyols (4:6-8) and one would be motivated to use this composition in Massagli, because this building material is light weight and favorable in processability and economy, has an excellent appearance and is good thermal insulation and fireproof (2:35-41).

Regarding Claim 3, the combination of Massagli, Schaerer and Ohashi disclose all the limitations of Claim 2 and Ohashi further discloses that the method of Claim 2 comprises adding a reactant to the composition, such as CO2 or pentane gas (6:25, 37).

Regarding Claim 4, the combination of Massagli, Schaerer and Ohashi disclose all the limitations of Claim 2 and Ohashi further discloses that the setting of the foam is accelerated by the addition of accelerating agents to the composition (4:10; 6:13-18 catalysts used alone or in combination in view of catalytic activity).

3.	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Schaerer (US 3,643,565) all of record.
Regarding Claim 18, Massagli discloses a method of producing sandwiched sheet metal rigid plastic foam panels (abs), which could be used as a window or door frame member, whereby the method comprises the steps of:
 - providing a sheet of metal (7:49-51),
 - rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …),
 - introducing a foaming material into the frame shell (2:27-34), and
subsequent to introducing the foaming material, arranging the frame shell in a calibration tube until the foam material has set (2:49-52 …The seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure.) 
Massagli also discloses that the frame shell has a first configuration just prior to the frame shell being arranged in the calibration tube, but only after being arranged in it (Fig. 6. 6: 63-69 shell is confined to the limits defined by the belts and the upper plate -110 and lower plate -111) and that the calibration tube is formed prior to the frame shell being arranged in the calibration tube to have an interior cavity configured to receive and surround the frame shell (Figs. 1, 2, 6 5:42-50 Belt – 76, Belt – 77 …belts – 76 and 77 …contour adapted to conform…can have any other desired cross-sectional configuration to conform with any other outline of tubular container desired…) to maintain the first configuration of the frame shell after the foaming material has set (Fig. 6 6:74-7:4 …the expanding foam forces the wide sides of the metal tubular envelope so tightly against belts – 76 and 77 that it is drawn by the moving belts through the entire expansion confining apparatus…fixed forming plates – 110 and 111).
However, Massagli does not disclose that the sheet of metal has a thickness of 0.25 mm.
Schaerer teaches a method for the continuous manufacture of foamed plastic profiles or sections (panels) of a thermoreactive resin with a thermoplastic or metallic sheet (carrier web or foil whereby there is an opening Fig. 2, 3 2: ll. 63-66 the folded web – 5 is drawn into the carrier the section – 1 the top of which is open)
Schaerer further discloses that these metallic sheets (foils) can have thickness ranges of up to 1 mm, preferably 0.1 to 0.8 mm thickness (Col. 4: ll. 9-12).
One with ordinary skill in the art would combine Schaerer with Massagli whereby the sheet of metal has this thickness so that it could be printed, embossed, laminated, pigmented or lined (4: 9-12).

Regarding Claim 19, the combination of Massagli and Schaerer disclose all the limitations of Claim 18 and Massagli further discloses the step of:
moving the frame shell in and relative to the calibration tube during a setting time of the foaming material (Fig. 6, 7 6: 63-69…injected plastic-foaming reactants, having entered the tubular shell expand while the shell is confined to the limits defined by the belts and the upper late – 110 and lower plate – 111…).

Regarding Claim 20, the combination of Massagli and Schaerer disclose all the limitations of Claim 19 and Massagli further discloses wherein: the frame shell is continuously moving when the foaming material is introduced into the frame shell (2:40-44 …Since the tubular container is constantly moving forward, the discharged plastic foam forming reactants are uniformly distributed throughout the entire length of the tubular metal container and will insure the required amount of foam at each section of the finished panel).

Regarding Claim 21, the combination of Massagli and Schaerer disclose all the limitations of Claim 20 and Massagli further discloses wherein: the frame shell is continuously pulled through the calibration tube during the setting time of the foaming material (2:49-56 …seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure. The various sections of the panel will travel in and be confined by the expansion confining apparatus at a speed that will permit full expansion of the reactants to take place before that portion of the panel can exit from the expansion confining apparatus.).

4.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Schaerer (US 3,643,565) all of record.
Regarding Claim 22, Massagli discloses a method of producing sandwiched sheet metal rigid plastic foam panels (abs), which could be used as a window or door frame member, whereby the method comprises the steps of:
 - providing a sheet of metal (7:49-51),
 - rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …) 
 - introducing a foaming material into the frame shell (2:27-34), through the opening in the frame shell (Fig. 8 7:35-38 …entry end – 112 of conduit or conduits – 108),
 - after introducing the foaming material into the frame shell, discloses that the frame shell has a first configuration just prior to the frame shell being arranged in the calibration tube, but only after being arranged in it (Fig. 6. 6: 63-69 shell is confined to the limits defined by the belts and the upper plate -110 and lower plate -111- 	subsequent to forming the frame shell in the first configuration, moving the frame shell in and relative to a calibration tube (Figs. 5, 6, 7  2:52-56; 6:59-69; upper plate – 110 and lower plate – 111)  until the foaming material has set (2:49-52 The seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure.) and 
wherein the calibration tube has an internal cavity corresponding to the first configuration of the frame shell to prevent expansion of the foaming material from deforming the frame shell (Fig. 6 6:59-69 the panel enters the expansion confining apparatus and is received between belts – 76 and 77. The injected plastic-foaming reactants, having entered the tubular shell expand while the shell is confined to the limits defined by the belts and the upper plate – 110 and lower plate – 111 shown in FIG. 6 the first plate receives the groove and the second plate receives the tongue of the panel, these plates serve to prevent the narrow opposed sides of the panel from deforming…) 
so that the frame shell maintains the first configuration after the foaming material has set (Fig. 9 6:36-42 Fig. 9 shows a form of continuous enclosing metal envelope of panel – 79 such as would be formed by the machine shown in the illustrations…).
However, Massagli introduces the foam while it is being introduced and does not disclose that this “opening” of the frame shell is such that it can be closed to form the frame shell in a first configuration while moving the frame shell in and relative to a calibration tube until the foaming material has set  (Col. 7 l.70—Col. 8 l. 3). 
Schaerer teaches a method for the continuous manufacture of foamed plastic profiles or sections (panels) of a thermoreactive resin with a thermoplastic or metallic sheet (carrier web or foil whereby there is an opening Fig. 2, 3 2: ll. 63-66 the folded web – 5 is drawn into the carrier the section – 1 the top of which is open). Following this completed folding, the foaming material is introduced into the frame shell through the opening in it (Fig. 3, 4  3: ll 12-19 cover flap – 9). Schaerer further discloses that these metallic sheets (foils) can have thickness ranges of up to 1 mm, preferably 0.1 to 0.8 mm thickness (Col. 4: ll. 9-12).
Moreover, Schaerer discloses after introducing the foaming material into the frame shell, closing the opening of the frame shell to form the frame shell in a first configuration by roll-forming (Figs. 4-6 3:40-45 The carrier section 1 containing the foam filled carrier foil 5 and having been closed by the cover strip 12 is now moved slowly in between the two conveyor belts 13 and 14 and is kept under pressure by rolls 26 and 27 until the reaction has taken place and the foam has hardened...),  
that the frame shell has a first configuration just prior to the frame shell being arranged in the calibration tube and wherein the calibration tube is formed prior to the frame shell being arranged in the calibration tube (Figs. 1-3 2: 63 – 3: 4  carrier foil -5 ...has to be folded or prefolded...as to fit exactly into the inside of the rectangular carrier section – 1...permanent fold or crease is obtained at those points of the web- 5 ...) and
moving the frame shell in and relative to a calibration tube until the foaming material has set  (Fig. 5 3:19-24...the carrier foil and the carrier section are moving forward into the position of Fig. 5, whereby after the end of the cream time the resin mixture starts to react and expand, thus filling out the hollow space of the carrier film)  and 
wherein the calibration tube has an interior cavity corresponding  to the first configuration of the frame shell to prevent expansion of the foaming material from deforming the frame shell so that to the frame shell maintains the first configuration of the frame shell after the foaming material has set (Figs. 2-6 3:40-45 carrier section – 1 containing the foam filled carrier foil – 5 and having been closed by the cover strip -12 is now moved slowly in between the two conveyor belts – 13 14 and is kept under pressure by rolls – 26 and 27 until the reaction has taken place and the foam has hardened...). See figures 2-6 below:	
	
    PNG
    media_image3.png
    317
    796
    media_image3.png
    Greyscale

It would have been obvious to one with ordinary skill in the art to have combined the method of Massagli with the method of Schaerer whereby a roll formed sheet of metal into a frame shell having a predetermined profile with the introduction of a foaming material into the frame shell while it is being folded, as taught by Massagli, would substitute this step with a step where this frame shell having a predetermined profile now has a discrete opening such that after the introduction of the foaming material this opening is then closed thus forming the frame shell in a first configuration, as disclosed by Schaerer.  
This would be advantageous because with this complete closure the expanding foaming resin mix completely fills the space between the carrier and covering section and applies the carrier foil against the carrier walls by the overlapping opening thus forming an overlapping closure with one of the flaps acting to remove excess air (Fig. 3 Col. 5 ll. 24-33).

4.	Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massagli (US 3,643,306) in view of Schaerer (US 3,643,565) all of record.
Regarding Claim 23, Massagli discloses a method of producing sandwiched sheet metal rigid plastic foam panels (abs), which could be used as a window or door frame member, whereby the method comprises the steps of:
in a continuous production line (1:7-8 …machine and process for producing such panels continuously…):
- providing a sheet of metal (7:49-51),
- rollforming the sheet of metal (2:15-17) into a frame shell (2:5) having a predetermined profile (claim 1 – roll-form means for continuously forming a sheet metal tubular container of predetermined cross-sectional outline …),
 - injecting a foaming material into the frame shell (2:27-34 9:9-11)), through the opening in the frame shell (Fig. 8 7:35-38 …entry end – 112 of conduit or conduits – 108), while the frame shell is continuously moving (2:40-44 …Since the tubular container is constantly moving forward…),
 after injecting the foaming material into the frame shell, closing the opening of the frame shell (Fig. 8  7:36-38 …shown in its preferred position just upstream from the seam closing device where preformed edges – 97 and 98 are not locked together) such that at least a longitudinally extending section of the frame shell completely surrounds the foaming material (8:15-19 …mixture will start reacting and expanding shortly after it has been discharged and by the time the closed panel reaches the entrance of the confining apparatus the expansion will be well in progress and substantially all of the voids will be filled with the expanding foam.), and 
subsequent to closing the opening of the frame shell, continuously pulling the frame shell through a calibration tube during a setting time of the foaming material (2:49-52 seamed panel with the required amount of foam-forming ingredients is drawn into the expansion confining apparatus before the expanding foam has had the opportunity of generating appreciable pressure…) until the foaming material has set (8:74-9:1 … expanding plastic foam remains in the confining apparatus until the plastic foam has completed its expansion phase and the foam in the panel has started to cure…).
However, Massagli does not disclose that this “opening”  of the frame shell is such that it can be closed to form the frame shell in a first configuration moving the frame shell  in and relative to a calibration tube until the foaming material has set 
Schaerer teaches a method for the continuous manufacture of foamed plastic profiles or sections (panels) of a thermoreactive resin with a thermoplastic or metallic sheet (carrier web or foil whereby there is an opening Fig. 2, 3 2: ll. 63-66 the folded web – 5 is drawn into the carrier the section – 1 the top of which is open). Following this completed folding, the foaming material is introduced into the frame shell through the opening in it (Fig. 3, 4  3: ll 12-19 cover flap – 9).
during a setting time of the foaming material until the foaming material has set (Fig. 6 abs...closed carrier section is then held under pressure until foaming is terminated and the foamed profile has hardened...)
It would have been obvious to one with ordinary skill in the art to have combined the method of Massagli with the method of Schaerer whereby a roll formed sheet of metal into a frame shell having a predetermined profile with the introduction of a foaming material, as taught by Massagli,
 would further add that this frame shell having a predetermined profile has an opening such that after the introduction of the foaming material this opening is then closed thus forming the frame shell in a first configuration, as disclosed by Schaerer.  
This would be advantageous because the result is a greater density in the confinement of this foamed profile which has a structure similar to the structure of a bone – a dense surface without porosity underneath this dense and heavy skin it has good mechanical properties  especially with regard to tensile strength and load bearing resistance (1: 45-56).
Schaerer further discloses that the metallic sheets (foils)  can have thickness ranges of up to 1 mm, preferably 0.1 to 0.8 mm thickness (4: 9-12).
 
Regarding Claim 24, the combination of Massagli and Schaerer disclose all the limitations of Claim 23 and Massagli further discloses the calibration tube prevents expansion of the foaming material from deforming the frame shell (Fig. 6. 6:63-69 …upper plate – 110 and lower plate – 111…these plates serve to prevent the narrow opposed sides of the panel from deforming…).

Regarding Claim 25, the combination of Massagli and Schaerer disclose all the limitations of Claim 18 and Massagli further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have the interior cavity configured to receive and surround the frame shell (7:73-8:3 …end of the conduit discharges the mixed foam-producing plastic reactants into the container and this mixture falls to the bottom of the container at a position that shortly precedes the entrance of the closed tubular container into the expansion confining apparatus…).

Regarding Claim 26, the combination of Massagli and Schaerer disclose all the limitations of Claim 22 and Massagli further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have the internal cavity configured to receive and surround the frame shell (7:73-8:3 …end of the conduit discharges the mixed foam-producing plastic reactants into the container and this mixture falls to the bottom of the container at a position that shortly precedes the entrance of the closed tubular container into the expansion confining apparatus…).

Regarding Claim 27, the combination of Massagli and Schaerer disclose all the limitations of Claim 23 and Massagli further discloses the calibration tube is formed prior to introducing the foaming material into the frame shell to have an interior cavity configured to receive and surround the frame shell (7:73-8:3 …end of the conduit discharges the mixed foam-producing plastic reactants into the container and this mixture falls to the bottom of the container at a position that shortly precedes the entrance of the closed tubular container into the expansion confining apparatus…).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742